oO fo SS A Oo FP W He

bo bo bo Pomme femme meh mk peek femme

 

 

 

Case 3:20-mj-00330-BLM Document1 Filed 01/27/20 PagefD.1 Pied

       
     

 

 

 

 

| JAN 27 2029
UNITED STATES DISTRICT COURT)
US. SUSTRIST COURT
SOUTHERN Bt ~
SOUTHERN DISTRICT OF CALIFORNIA FORMA
UNITED STATES OF AMERICA, Case No.: cOMJ0330
Plaintiff, COMPLAINT FOR VIOLATION OF
v. Title 21 U.S.C. § 952 and 960
. . Importation of a Controlled Substance
Michael Louis TREHERN, (Felony)

Defendant.

 

 

 

 

 

The undersigned complainant being duly sworn states:

On or about January 24, 2020, within the Southern District of California, defendant
Michael Louis TREHERN, did knowingly and intentionally import 500 grams and more, to
wit: approximately 33.00 kilograms (66.14 pounds), of a mixture and substance containing
a detectable amount of methamphetamine, a Schedule I Controlled Substance, into the
United States from a place outside thereof, in violation of Title 21, United States Code,

Sections 952 and 960.

The complainant states that this complaint is based on the attached Statement of Facts

incorporated herein by reference. ZK 2

Special Agent =< eeu © Rel
Homeland Security Investigations

SWORN TO BEFORE ME AND SUBSCRIBED IN MY PRESENCE, THIS 27°, DAY OF
JANUARY 2020.

 

 

   

 
i)
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 3:20-mj-00330-BLM Document1 Filed 01/27/20 PagelD.2 Page 2 of 3

PROBABLE CAUSE STATEMENT

On January 24, 2020, at approximately 4:36 AM, Michael Louis TREHERN,
(“TREHERN”), a United States citizen, applied for entry into the United States from
Mexico through the San Ysidro Port of Entry in vehicle lane #26. TREHERN was
the driver, sole occupant, and registered owner of a 2001 Honda Accord (“the
vehicle”) bearing California license plates.

A Customs and Border Protection Officer received two negative Customs
declarations from TREHERN. TREHERN stated he was crossing the border to go
to San Diego, California.

A CBPO operating the Z-Portal X-Ray machine detected anomalies in the
vehicle’s rear quarter panels.

Further inspection of the vehicle resulted in the discovery of 59 packages
concealed in the vehicle’s rear quarter panels, with a total approximate weight of
30.00 kgs (66.14 lbs). A sample of the substance contained within the packages field
tested positive for the characteristics of methamphetamine.

TREHERN was placed under arrest at approximately 6:15 AM.

During a post-Miranda interview, TREHERN admitted that he was going to
be paid an undisclosed amount of money to smuggle the narcotics into the United

States. TREHERN claimed to be driving the narcotics to Los Angeles, California.

 

 
10
li
12
13
14
15
16
17
18
19
20
2t
22
23
24
25
26
27

28

 

 

Case 3:20-mj-00330-BLM Document 1 Filed 01/27/20 PagelD.3 Page 3 of 3

TREHERN was arrested and charged with a violation of Title 21, United

States Code, 952 and 960, importation of a controlled substance.

Executed on January 24, 2020, in San Diego, California.

_————— 2x/eo_ 2: 2 os

nrg

 

Jeffrey Rich, HSI Special Agent Date/Time

On the basis of the facts presented in this probable cause statement consisting
of three pages, I find probable cause to believe the defendant, Michael Louis
TREHERN, named in this probable cause statement, committed the offense on

January 24, 2020 in violation of Title 21 USC 952 and 960, Unlawful Importation’

 

 

of a Controlled Substance.
Conberat Moyer 8:54 PM, Jan 24, 2020
Honorable Barbara L. Major Date/Time

United States Magistrate Judge

 
